BILLINGS, Chief Judge,
dissenting.
I dissent.
I would hold that in view of Exhibit A, which was read to Reeves by Harper, one could justifiably conclude that DeReign had approved the title and Goff had mortgaged a fee simple title to the bank. Further, that under the facts and circumstances outlined in the principal opinion the bank’s attorney, DeReign, serving as trustee at the foreclosure sale, had an affirmative duty at the sale to disclose the true condition of the title — in view of his prior title opinion and after thoughts. At the very least, in my opinion, the parties were mistaken as to Goff’s title and a court of equity should grant plaintiffs’ relief.